DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 and 16-20 in the reply filed on 8/06/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner to considerer all claims in the application.  This is not found persuasive because the combination of Group II as claimed does not require the particulars of the subcombination as claimed because the fence gate assembly of claim 9 does not explicitly require at least “a first limiting assembly and a second limiting assembly, the first limiting assembly comprising a lock tongue and an actuating member”, “a limiting seat; wherein the limiting seat comprises a first limiting seat, and the fence gate limiting mechanism further comprises a guiding portion”, and “the lock tongue is completely disengaged from the limiting seat by the guiding action of the guiding portion to enable secondary unlocking” which are explicitly require for the fence gate limiting mechanism of claim 1.  The subcombination has separate utility such as for use with a gate assembly that does not explicitly require at least “the outer frame assembly being U-shaped” and “an upper rotating shaft mechanism, a lower rotating shaft mechanism”, and “the100001232010.2CLAIMS upper rotating shaft mechanism comprising a rotating shaft seat” which are explicitly required for the fence gate assembly of claim 9. Additionally, restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there 
(a) the inventions have acquired a separate status in the art due to theirrecognized divergent subject matter;(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries, in this case numerous areas of search for Group I would not be applicable for Group II, since claim 9 requires at least “a fixing post (403) and a fixing hole (404); and the fixing post (403) penetrates through the first frame and is fitted into the fixing hole (404) when the fence gate connection mechanism is fitted to the gate assembly” which is not required in claims 1 and 16, and claims 1 and 16 require at least “a limiting seat; wherein the limiting seat comprises a first limiting seat, and the fence gate limiting mechanism further comprises a guiding portion”, and “the lock tongue is completely disengaged from the limiting seat by the guiding action of the guiding portion to enable secondary unlocking” which is not required in claim 9).(c) the prior art applicable to one invention would not likely be applicable toanother invention (See numerous structural differences identified above);(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 and 16-20 will be examined hereafter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8, 17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “the guiding portion (3213) is in a fittable state”. This renders the claim indefinite, as “so that the guiding portion (3213) is in a fittable state” is previously recited in claim 1, from which claim 2 depends, and it is unclear if the multiple recitations of “a fittable state” are intended to refer to multiple distinct “fittable states” or if they are referring to the same “fittable state”. Appropriate correction is required. 
Claim 3 recites “the top or bottom of the limiting seat (321), or at the top or bottom of the lock tongue”. This renders the claim indefinite, as each of “the top or bottom of the limiting seat” and “the top or bottom of the lock tongue” lack proper antecedent basis and are unclear. Appropriate correction is required.
Claim 4 recites “so that the pressing displacement of the actuating member (311) is converted into the telescopic displacement of the lock tongue”. This renders the claim indefinite, as each of “the pressing displacement of the actuating member” and “the telescopic displacement of the lock tongue” lack proper antecedent basis and are unclear (i.e. what exactly is being referred to by “the pressing displacement of the 
Claim 5 recites “the displacement direction of the lock tongue”. This renders the claim indefinite, as “the displacement direction” lacks proper antecedent basis and is unclear (i.e. what direction is “the displacement direction”?). Appropriate correction is required.
Claim 6 recites “the actuating member (311) is configured to be higher than the surface of the first limiting assembly”. This renders the claim indefinite, as “the surface of the first limiting assembly” lacks proper antecedent basis and is unclear (i.e. which surface is “the surface”?). Appropriate correction is required.
Claim 6 recites “wherein the second guiding portions (314) are arranged on both sides of the lock tongue”. This renders the claim indefinite, since “the lock tongue (312) comprises a second guiding portion” is recited in claim 4, from which claim 6 depends, and it is unclear if the multiple “second guiding portions” are referring the same structural element as the single “a second guiding portion” as recited in claim 4. Appropriate correction is required.
Claim 8 recites “the limiting guiding portion”. This renders the claim indefinite, as “the limiting guiding portion” lacks proper antecedent basis and is unclear (i.e. is “the limiting guiding portion” referring to the “a guiding portion” recited in claim 1?). Examiner notes that consistent terminology phraseology must be maintained throughout the claims. Appropriate correction is required.
Claim 8 recites “a second limiting body”. This renders the claim indefinite, as it is unclear how “a second limiting body” is required without “a first limiting body” (i.e. what 
Claim 17 recites “the depth of the first limiting seat (3211) is greater than that of the second limiting seat”. This limitation is awkwardly worded and renders the claim indefinite, since “the depth” lacks proper antecedent basis and is unclear, and the phrase “greater than that” is considered vague and unclear (i.e. what exactly is “that”). Appropriate correction is required.
Claim 19 recites “the displacement direction of the actuating member (311) is the same as the telescopic direction of the lock tongue”. This renders the claim indefinite, as each of “the displacement direction” and “the telescopic direction” lacks proper antecedent basis and are unclear. Appropriate correction is required. 
Claim 20 recites “the fence gate connection mechanism”. This renders the claim indefinite, since “the fence gate connection mechanism” lacks proper antecedent basis and is unclear (i.e. it is unclear if “the fence gate connection mechanism” is intended to refer to the previously recited “a connection mechanism”). Examiner notes that consistent terminology phraseology must be maintained throughout the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7-8, 16, and 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Raffi et al. (US 2018/0148954) (hereinafter Raffi). 
Regarding claims 1 and 16 Raffi discloses a fence gate limiting method and fence gate limiting mechanism, comprising: configuring a fence gate assembly to comprise an outer frame assembly (Figure 1, element 12) and a gate assembly (Figure 1, element 14), and providing a fence gate limiting mechanism, comprising a first limiting assembly (See Figures 4 and 7A-7B, element 16T) and a second limiting assembly (Figures 7A-7B, element 70T), the first limiting assembly comprising a lock tongue (See Figures 4 and 7A-7B, considered combination of elements 21 and 22T) and an actuating member (Figures 7A-7B, element T1), and the second limiting assembly comprising a limiting seat (See Figures 4 and 7A-7B, considered surface of element 70T in area of 22TS and 21S); wherein the limiting seat comprises a first limiting seat (Figures 7A-7B, considered recessed portions of elements 22TS and 21S), and the fence gate limiting mechanism further comprises a guiding portion (Figures 7A-7B, element 70TR) arranged on the limiting seat or the lock tongue; and the lock tongue is fitted into the first limiting seat and forms primary limiting and secondary limiting, wherein the primary limiting is controlled by the actuating member and the secondary limiting is acted on by the guiding portion (See Figures 7A, 8A, 9A, and 10A); and upon unlocking, the actuating member drives the lock tongue to be displaced in the first limiting seat to enable primary unlocking, so that the guiding portion is in a fittable state (See Figures 7A, 8A, 9A, and 10A, element T1 drives element 21 of lock tongue); and when the unlocked state is maintained, the first limiting assembly is longitudinally displaced relative to the second limiting assembly (See Figures 7A, 8A, 9A, and 10A),   
Regarding claims 3 and 18 Raffi discloses wherein the guiding portion is an inclined or curved surface which is arranged at the top or bottom of the limiting seat (See Figures 7A, 8A, 9A, and 10A), or at the top or bottom of the lock tongue, and the longitudinal relative displacement of the first 100001222010.2CLAIMSlimiting assembly relative to the second limiting assembly drives the lock tongue to move (See Figures 7A, 8A, 9A, and 10A).
Regarding claim 5, as best understood, Raffi discloses wherein the actuating member is arranged in the displacement direction of the lock tongue (See Figures 7A, 8A, 9A, and 10A).
Regarding claim 7, Raffi discloses wherein the second limiting assembly further comprises a limiting guiding portion (See Figures 4 and 7A, considered right and left side portions of element 70T, See at least paragraph [0055]); and the limiting guiding portion is an inclined or curved surface which is arranged on at least one side of the second limiting assembly and arranged adjacently to the limiting seat.
Regarding claim 8, as best understood, Raffi discloses wherein the second limiting assembly comprises a second limiting body (See Figure 4, as best understood, considered body of element 70B) and a limiting member (Figure 4 and 7A, element 70T) which are fixedly connected to each other, and the limiting seat and the limiting guiding portion are arranged on the limiting member (See Figure 4s and 7A); and the second limiting body and the limiting member are fixedly connected by engagement (See 

Allowable Subject Matter
As best understood, claims 2, 4, 6, 17, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JUSTIN B REPHANN/Examiner, Art Unit 3634